Citation Nr: 0712360	
Decision Date: 04/27/07    Archive Date: 05/08/07

DOCKET NO.  04-20 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been presented to 
reopen the previously denied claim for service connection for 
bilateral pes planus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to July 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.

In a January 1974 rating decision entitlement to service 
connection for bilateral pes planus was denied.  That 
decision is final.  38 U.S.C.A. § 7105 (West 2002).  
Therefore, the merits of the claim of entitlement to service 
connection for bilateral pes planus may be considered only if 
new and material evidence has been submitted since the time 
of that prior final rating decision.  38 U.S.C.A. § 7105; 
38 C.F.R. § 3.156 (2006).  

In January 2007, the veteran testified at a video hearing 
before the undersigned Acting Veterans Law Judge.  He waived 
initial RO consideration of the new evidence submitted in 
conjunction with his hearing. 38 C.F.R. § 20.1304 (c) (2006).

As explained in more detail below, in the below decision the 
Board grants the veteran's application to reopen the 
previously denied claim of entitlement to service connection 
for bilateral pes planus.  The reopened claim requires 
additional development and is the subject of the remand 
appended to this decision.  The issue is therefore REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDINGS OF FACT

1.  In a January 1974 rating decision, the RO denied service 
connection for bilateral pes planus.

2.  Evidence added to the record since the RO's January 1974 
decision is new evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the veteran's claim 
of entitlement to service connection for bilateral pes 
planus.


CONCLUSION OF LAW

The veteran has submitted new and material evidence 
sufficient to reopen the claim of entitlement to service 
connection for bilateral pes planus reaction.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his bilateral pes planus pre-
existed military service and was aggravated therein.  It is 
requested that the veteran be afforded the benefit of the 
doubt. 

Service connection for bilateral pes planus was previously 
denied by the RO in a January 1974 rating decision.  In 
February 1974, the veteran was provided notice of this denial 
at his last address of record and advised of his right to 
appeal.  An appeal was not perfected.  

The law provides that if new and material evidence has been 
presented or secured with respect to matters which have been 
disallowed, these matters may be reopened and the former 
disposition reviewed.  38 U.S.C.A. § 5108.  New evidence 
means existing evidence not previously submitted to agency 
decision makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed.  Kutscherousky v. West, 
12 Vet. App. 369, 371 (1999) (per curiam).  The Board is 
required to give consideration to all of the evidence 
received since the January 1974 decision in light of the 
totality of the record.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).

Using these guidelines, the Board has reviewed the additional 
evidence associated with the claim's folder since the rating 
decision in question, and finds that the evidence includes, 
for the first time, medical opinion evidence indicating that 
the veteran's current disorder was aggravated by military 
service.  Specifically, since the January 1974 RO decision, a 
January 2007 medical opinion was received from the veteran's 
private podiatrist who opined that ". . . it is as likely as 
not that the planus condition in question could have been 
aggravated while as a veteran serv[ing] on active duty."

This statement, the credibility of which must be presumed, 
Kutscherousky, supra, provides for the first time medical 
evidence that current pes planus was aggravated by military 
service.  Thus, the Board finds that the additional medical 
evidence is both new and material as defined by regulation.  
38 C.F.R. § 3.156(a).  The claim is reopened.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).

To the extent that this claim is reopened, the Board finds 
that VA has complied with the Veterans Claims Assistance Act 
of 2000 (VCAA).


ORDER

The claim of entitlement to service connection for bilateral 
pes planus is reopened.  To this extent, the appeal is 
granted.


REMAND

As reported above, the veteran asserts that service 
connection is warranted for bilateral pes planus because it 
pre-existed military service and was aggravated by his 
service.

In this regard, available service medical records, which are 
limited to the July 1970 enlistment examination and the July 
1972 discharge examination, show pes planus was noted on 
enlistment.  However, the discharge examination in July 1972 
was silent for bilateral pes planus.  Nonetheless, at the 
January 1974 VA examination, less then two years after the 
veteran's separation from active duty, he was diagnosed with 
2nd degree pes planus.  Moreover, as reported above, a 
private podiatrist in January 2007 opined that the veteran's 
bilateral pes planus was aggravated by service. 

However, the January 2007 private podiatrist also reported 
that he had only been treating the veteran since 2003, over 
thirty years after his 1972 separation from active duty, and 
it does not appear that he had access to the veteran's in-
service and post-service medical history prior to rendering 
his opinion.  

Therefore, since the Board is not required to accept evidence 
that is simply information recorded by a medical examiner, 
unenhanced by medical opinion, a remand is required to obtain 
in a credible medical opinion as to whether the bilateral pes 
planus, which pre-existed military service, was aggravated by 
service.  38 U.S.C.A. § 5103A(d) (West 2002); LeShore v. 
Brown, 8 Vet. App. 406 (1995).

Lastly, the Board notes that given the more then thirty year 
gap in the medical record between the veteran's 1972 
separation from military service and his treatment for pes 
planus, on remand, he should be asked to provide 
authorizations to obtain any other medical and/or employment 
records for this time that could show his pes planus was 
aggravated by his military service.  38 U.S.C.A. § 5103A(b) 
(West 2002).

Accordingly, the appeal is REMANDED to the AMC/RO for the 
following actions:

1.  Send the veteran updated VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation 
as to the information or evidence needed 
to establish service connection for 
bilateral pes planus as well as notice 
addressing how a disability rating and an 
effective dates is assigned as outlined 
by the Court in Dingess v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  Contact the veteran and invite him to 
submit any additional evidence or 
argument he has in his possession that 
may further his claim including the 
location of any outstanding medical and 
employment records for the first thirty 
years since his separation from military.  
If the veteran provides authorizations to 
obtain any records, efforts to obtain the 
requested records should be ended only if 
it is concluded that the records sought 
do not exist or that further efforts to 
obtain those records would be futile.  If 
any records cannot be located or no such 
records exist, the veteran should be 
notified in writing.  All actions to 
obtain the requested records should be 
documented fully in the claim's file.

3.  After undertaking the above 
development to the extent possible, the 
AMC/RO should make arrangements for the 
veteran to be afforded a podiatric 
examination.  The claims folder and a 
copy of this REMAND must be made 
available to and be reviewed by the 
examiner.  Thereafter, based on a review 
of the claim's folders and the results of 
the examination, the physician is to 
provide answers to the following 
questions: 

a.  Is it undebatable that the 
veteran's bilateral pes planus 
existed prior to service?

b.  If it is concluded that it is 
undebatable that the veteran's 
bilateral pes planus existed prior 
to service, the examiner should 
provide an opinion as to whether it 
is undebatable that the bilateral 
pes planus was not aggravated by 
military service?

The clinician is advised that aggravation 
is defined for legal purposes as a 
worsening of the underlying condition 
versus a temporary flare-up of symptoms.  

In providing the above opinions, the 
clinician should take into account the 
veteran's in-service and post-service 
work history, as well as the fact that 
2nd degree pes planus is diagnosed less 
then two years after his separation from 
active duty.

The clinician is also requested to 
provide a rationale for any opinion 
expressed.  

4.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA in compliance with the Court's 
holding in Dingess, supra.  38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159. 

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Neil T. Werner
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


